MEMORANDUM **
Vahan Galstyan, a native and citizen of Armenia, petitions pro se for review of the decision of the Board of Immigration Ap*611peals (“BIA”) affirming the immigration judge’s (“IJ”) denial of asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence. Shah v. INS, 220 F.3d 1062, 1067 (9th Cir.2000).
Galstyan failed to raise to the BIA the IJ’s finding that he has no reasonable fear of return to Armenia based on changed country conditions. Because Galstyan failed to exhaust this dispositive issue, we dismiss the petition. See Ochave v. INS, 254 F.3d 859, 867 (9th Cir.2001) (“ ‘Failure to raise an issue in an appeal to the BIA constitutes a failure to exhaust remedies with respect to that question and deprives this court of jurisdiction to hear the matter.’ ”).
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.